 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHEA J. KENNY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00058-TLN
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   DARNELL RAY OWENS,                                  DATE: July 25, 2019
                                                         TIME: 9:30 a.m.
15                               Defendant.              COURT: Hon. Troy L. Nunley
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on July 25, 2019.

21          2.     By this stipulation, defendant now moves to continue the status conference until

22 September 5, 2019, at 9:30 a.m., and to exclude time between July 25, 2019, and September 5, 2019,

23 under Local Code T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government has represented that the discovery thus far produced in this case

26          includes approximately 2,379 pages of documents including investigative reports, laboratory

27          reports, information regarding potential witnesses, and copies of letters that form the bases of the

28          charges in this case. All of this discovery has been either produced directly to counsel and/or


      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
 1         made available for inspection and copying.

 2                 b)      The government has represented that additional discovery will be produced on a

 3         rolling basis as it is gathered and prepared for production.

 4                 c)      Counsel for defendant desires additional time to review the discovery, consult

 5         with his client, conduct investigation and research related to the charges, and to otherwise

 6         prepare for trial.

 7                 d)      Counsel for defendant believes that failure to grant the above-requested

 8         continuance would deny him the reasonable time necessary for effective preparation, taking into

 9         account the exercise of due diligence.

10                 e)      The government does not object to the continuance.

11                 f)      Based on the above-stated findings, the ends of justice served by continuing the

12         case as requested outweigh the interest of the public and the defendant in a trial within the

13         original date prescribed by the Speedy Trial Act.

14                 g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

15         et seq., within which trial must commence, the time period of July 25, 2019 to September 5,

16         2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

17         T4] because it results from a continuance granted by the Court at defendant’s request on the basis

18         of the Court’s finding that the ends of justice served by taking such action outweigh the best

19         interest of the public and the defendant in a speedy trial.

20 / / /

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: July 24, 2019                                    MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ SHEA J. KENNY
 9                                                           SHEA J. KENNY
                                                             Assistant United States Attorney
10

11
     Dated: July 24, 2019                                    /s/ JEROME PRICE
12                                                           JEROME PRICE
13                                                           Counsel for Defendant
                                                             DARNELL RAY OWENS
14

15

16
                                           FINDINGS AND ORDER
17
            IT IS SO FOUND AND ORDERED this 24th day of July, 2019.
18

19

20

21                                                              Troy L. Nunley
                                                                United States District Judge
22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
